In an action to recover damages for personal injuries, and for medical expenses and loss of services, the appeals are (1) from so much of an order entered October 23, 1958 as denied a motion for a preference pursuant to subdivision 3 of rule 151 of the Rules of Civil Practice, and (2) from the order entered January 19, 1959 denying appellant’s motion for reconsideration, on additional papers, of so much of the order entered October 23, 1958 as denied the motion for a preference pursuant to rule 151. Order of January 19, 1959 reversed, with $10 costs and disbursements, motion for reconsideration granted, and, on reconsideration, motion for a preference under subdivision 3 of rule 151 granted. Appeal from order of October 23, 1958 dismissed, without costs. (Van Valkenburgh v. Lutz, 6 A D 2d 812.) In our opinion, the uncontroverted medical evidence established the improbability of the survival of appellant Rae Sugar-man until the time of trial in the regular order. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.